Citation Nr: 1749818	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1. Entitlement to service connection for bilateral bone spurs.

2. Entitlement to service connection for a right eye injury.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1979 to January 1987, followed by service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  The Newark, New Jersey RO has assumed jurisdiction as AOJ.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office Board hearing.  A transcript of that proceeding has been associated with the claims file.  

Notably, this appeal originally included the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.  Subsequent to a May 2017 Board remand, the Veteran was afforded a VA examination to address his psychiatric disabilities.  Based on the exam, the AOJ granted service connection for the Veteran's bipolar disorder.  As this decision is considered a full grant of benefits as to that matter, the issue related to the Veteran's psychiatric disability is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran does not have bilateral bone spurs or a residual disability stemming from his in-service surgery.


CONCLUSION OF LAW

The criteria for service connection for bilateral bone spurs have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that the AOJ complied with the May 2017 Board remand instructions with respect to the claim being decided.  Stegall v. West, 11 Vet. App. 268 (1998).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That a disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bilateral Bone Spurs

The Veteran contends that he has bone spurs in his feet that are attributable to his period of service.

The record reflects that the Veteran underwent surgery to remove his bone spurs in March 1981.  Subsequent service treatment records are silent for any further manifestations or treatment related to his bilateral bone spurs.  A July 1986 Report of Medical Examination and a contemporaneous Report of Medical History report clinically normal feet; the Veteran explicitly denied having foot trouble.  

Post-service medical treatment records are silent for any complaints, treatment, or manifestations of bone spurs in the bilateral feet.

The Veteran was afforded a VA foot examination in September 2014.  At that time, the Veteran reported having pain in both feet after long walks and stands.  Upon examination, the clinician found that the Veteran did not have a current diagnosis associated with his in-service bone spurs.

A second examination and opinion was obtained in July 2017.  At that time, the Veteran stated that he had been having pain in his feet since the military.  He described a dull achy pain in his feet at all time, along with swelling.  Upon x-ray testing, the clinician diagnosed bilateral flat feet, hammer toes, hallux valgus, and degenerative arthritis.  The clinician noted that the Veteran did not have any residual signs or symptoms related to his in-service foot surgery.  The clinician also stated that the Veteran's bone spurs were treated in service, thus, no diagnosis for such was warranted.

Upon review of the evidence, the Board finds that service connection for bilateral bone spurs is not warranted, as the Veteran does not have a current disability related to his in-service bone spur surgery.  The most competent and probative evidence of record are the VA examinations and accompanying opinions.  The clinicians considered the Veteran's in-service and post service medical history, along with diagnostic testing to determine the etiology of the Veteran's symptoms and bilateral feet diagnoses.  Then, applying medical principles to the facts of the case, the clinicians determined that the Veteran did not have bone spurs or any residuals related to his surgery in service.  

The Board acknowledges the Veteran's lay reports of pain and discomfort in his bilateral feet.  However, the most recent VA examination attributed such symptoms to his pes planus, hammer toes, and hallux valgus, disabilities for which the Veteran is currently being compensated.  While the Veteran is competent to attest to his symptoms, the Board finds that as a lay witness, he is unable to determine the etiology of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Without a current disability, discussion of the remaining criteria for service connection is not necessary.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in Title 38 §§ 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . .." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

As such, the Veteran is not found to have bilateral bone spurs or any disability stemming from his in-service surgery.  The objective diagnostic test results are controlling in this case.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The claim for service connection for bilateral bone spurs is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral bone spurs is denied.


REMAND

Service treatment records reflect that the Veteran had surgery on his right eye lid in April 1983.  Subsequent service treatment records are silent for any complaints, treatments, or manifestations of an eye disability.  A July 1986 Report of Medical Examination and a contemporaneous Report of Medical History report clinically normal eyes; the Veteran explicitly denied having eye trouble. 

In November 1989, the Veteran reported intermittent right eye exotropia.  However, neither an onset date nor an etiology was provided.

In April 2009, the Veteran underwent cataract surgery and intraocular lens implant, bilaterally.

At the September 2014 VA eye examination, the Veteran reported having hazy vision.  The clinician opined that the Veteran did not have an eye condition related to his in-service eye surgery.  No rationale was provided.

An addendum opinion was obtained in August 2017.  Upon examination of the Veteran, the clinician opined that the Veteran did not have a current right eye disability.  There was no evidence of visual field defects or visual disabilities.  However, the examiner did not express any opinion regarding the history of intermittent right eye exotropia or the prior cataracts which required surgery and intraocular lens implant.  This examination report, therefore, must be returned as inadequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the August 2017 VA examiner for an addendum opinion.  If the examiner is not available, forward the claims folder to a similarly qualified examiner.  The need for additional examination is left the discretion of the examiner.

The examiner should clearly identify all right eye disabilities, including whether there has been a chronic right eye exotropia, or the prior cataract requiring surgery.

Then, with respect to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any current right eye disability had its onset in, was caused or aggravated by, or otherwise etiologically related to the Veteran's period of service from March 1979 to January 1987, to include his in-service right eye surgery.  In providing this opinion, the examiner should discuss whether there is any medical reason to accept or reject the Veteran's belief that the in-service eyelid surgery and/or glare from firing weapons at night caused an injury resulting in exotropia or the cataract requiring surgery?

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

2.  After any other development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


